Citation Nr: 0933701	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1. Entitlement to service connection for bulging disks of the 
lumbar spine.

2. Entitlement to service connection for degenerative 
arthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel





INTRODUCTION

The Veteran had active duty military service from June 1998 
to July 1998 and from May 2002 to March 2005.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2005 rating determination by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Chicago, Illinois.  The Veteran had a hearing before a 
Decision Review Officer (DRO) in June 2007.  A transcript of 
that hearing is contained in the record.  

The issue of entitlement to service connection for 
degenerative arthritis of the thoracic spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran currently suffers from bulging disks of the 
lumbar spine related to her active duty service.


CONCLUSION OF LAW

Bulging disks of the lumbar spine were incurred during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

VA also has a duty to assist the Veteran by making reasonable 
efforts to identify and obtain relevant records to support 
her claim, and to provide a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008). 

In this case, a discussion of whether VA has satisfied its 
duties to notify and assist the Veteran in the development of 
her claim is unnecessary because the Board is granting the 
claim.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008). 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In this case, the Veteran claims that she currently suffers 
from a chronic lower back disability related to her active 
duty service.  A July 2007 opinion from the Veteran's private 
physician states that she currently suffers from bulging 
disks in her lumbar spine.  Additionally, the Board notes 
that the Veteran suffered from bulging disks during her 
active duty service.  An MRI report from September 2004 
contained in the Veteran's service treatment records shows 
that she suffered from broad-based disk bulge osteophyte 
complex without significant neural compromise.  The Board 
also notes that the Veteran was eventually discharged in 
March 2005 due to chronic pain in her lower back.  Finally, 
the Board notes that in his July 2007 opinion, the Veteran's 
private physician stated that he believes the Veteran's 
current bulging disks are causally related to events 
occurring during her active duty.  

Although other evidence of record, including additional 
service treatment records, show that the Veteran did not 
incur a chronic lower back disorder during service other than 
chronic pain, the Board finds that this evidence is not so 
convincing as to constitute an overall preponderance of the 
evidence.  Rather, the Board finds that the evidence of 
record as to whether the Veteran currently suffers from a 
lower back disability, identified as bulging disks, related 
to her active duty service is at least in equipoise.  
Therefore, the benefit of the doubt rule applies and the 
Veteran's claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for bulging disks of the 
lumbar spine is granted.


REMAND

In her original March 2005 claim, the Veteran contended that 
she is entitled to service connection for disabilities of 
both her lower and upper back.  Although the Board has found 
sufficient evidence to grant the Veteran's lower back claim, 
current findings are insufficient to determine whether the 
Veteran is entitled to service connection for her upper back.

Initially, the Board notes that the Veteran was diagnosed 
with mild degenerative changes of the mid thoracic spine 
during service in February 2005.  This finding could 
constitutes a diagnosis of arthritis, which is a presumptive 
chronic disability under 38 C.F.R. § 3.309 (2008).  However, 
the Veteran's May 2007 VA examiner did not establish whether 
the Veteran currently suffers from this disability.  Thus, 
the case must be remanded to determine whether the Veteran 
currently suffers from degenerative changes of the thoracic 
spine.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining whether she currently suffers 
from a chronic thoracic spine disability, 
including arthritis.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  

After reviewing the record and examining 
the Veteran, the examiner should state 
whether the Veteran currently suffers from 
a chronic thoracic spine disability, 
including specifically arthritis.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran currently 
has a thoracic spine disability without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


